Citation Nr: 0838049	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  95-16 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel

INTRODUCTION

The veteran had active military service from January 1968 to 
April 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that the veteran's appeal was previously 
before it in August 2005.  At that time, the veteran's appeal 
consisted of four issues - service connection for a right 
knee disability and a left shoulder disability and increased 
ratings for epididymitis and lumbar spine disability.  The 
Board denied an increased disability rating for epididymitis 
and remanded the remaining claims for further development.  
By rating decision issued in December 2007, service 
connection for the veteran's right knee disability and left 
shoulder disability was granted.  This was a full grant of 
the benefits sought on appeal of these claims.  Thus there is 
no further factual issue for the Board to decide and these 
claims are no longer on appeal.  However, as the veteran's 
claim for an increased disability rating for his lumbar spine 
disability remained denied, that issue remains on appellate 
status and is properly before the Board for final 
adjudication.


FINDINGS OF FACT

1.  The veteran's lumbar spine disability is not productive 
of severe or pronounced intervertebral disc syndrome.

2.  Prior to February 16, 2005, the orthopedic manifestations 
of the veteran's lumbar spine disability are not productive 
of severe limitation of motion (forward flexion of the 
thoracolumbar spine 30 degrees or less); incapacitating 
episodes; or favorable ankylosis of the entire thoracolumbar 
spine.

3.  As of February 16, 2005, the orthopedic manifestations of 
the veteran's lumbar spine disability are productive of 
severe limitation of motion, but are not productive of 
ankylosis of the entire spine.

3.  The credible, competent evidence shows that the veteran 
has mild radiculopathy of the bilateral lower extremities as 
a result of his service-connected lumbar spine disability.

4.  The veteran's bilateral radiculopathy is not productive 
of moderate incomplete paralysis of the sciatic nerve in 
either lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for service-connected lumbar spine disability are not 
met prior to September 23, 2002.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 and 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5293 (2003); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.45, 4.59 (2007).

2.  The criteria for a disability rating in excess of 20 
percent for the orthopedic manifestations of service-
connected lumbar spine disability are not met prior to 
February 16, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292 and 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292 and 5293 (2003); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5235 
through 5243 (2007).

3.  As of February 16, 2005, the criteria for a disability 
rating of 40 percent for the orthopedic manifestations of 
service-connected lumbar spine disability are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5293 
(2003); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59 and 4.71a, Diagnostic Codes 5235 through 5243 
(2007).
4.  The criteria for a separate 10 percent disability rating 
for radiculopathy of the right lower extremity are met, 
effective September 23, 2002.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7 and 4.124a, Diagnostic Code 8520 
(2007).

5.  The criteria for a separate 10 percent disability rating 
for radiculopathy of the left lower extremity are met, 
effective September 23, 2002.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7 and 4.124a, Diagnostic Code 8520 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  38 C.F.R. § 3.159(b)(1) (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  VA must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, notice letters were sent to the veteran in 
March 2001 and August 2005, that informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  In March 
2006, he was advised as to the assignment of disability 
ratings and effective dates pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Board acknowledges that these 
notice letters do not fully meet the requirements set forth 
in Vazquez-Flores, creating a presumption of prejudice to the 
veteran.  This error, however, did not affect the essential 
fairness of the adjudication.  

Clearly, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the March 2001 and August 2005 notices advised 
the veteran that he must submit evidence establishing that 
his service-connected disability has increased in severity 
such as statements from his doctor, the results of any tests 
or x-rays, lay statements, treatment records, pharmacy 
prescription records, insurance examination reports and 
employment physical examinations.  He was also advised to 
identify any recent VA treatment.  Furthermore, the March 
2006 notice advised him of how VA would determine a 
disability rating and effective date should the veteran's 
claim be granted.  Finally, he was notified that it was his 
responsibility to support the claim with appropriate 
evidence.  

Moreover, the veteran was provided the diagnostic criteria 
specific to his service-connected lumbar spine disorder in 
the April 1995 Statement of the Case, and in Supplemental 
Statements of the Case issued in July 2003 and March 2005.  
Thereby he was provided notice of the specific measurements 
needed in order to entitle him to a higher disability rating.  
The veteran's claim was readjudicated in a December 2007 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing 
of notice may be cured by affording the veteran appropriate 
notice and subsequent adjudication).

Finally, actual knowledge has been demonstrated that the 
veteran knew of the need to demonstrate the effect the 
increase in severity of his lumbar spine disability had on 
his employment and daily life.  The veteran underwent 
multiple VA examinations and also testified at a hearing in 
August 1995 as to the affect his service-connected lumbar 
spine disability has on his employment and daily living.

For these reasons, the Board finds that the veteran will not 
be prejudiced by the adjudication of his claim at this time.  
The veteran either was provided notice or had actual 
knowledge of what was needed to substantiate his claim for an 
increased disability rating for his service-connected lumbar 
spine disorder.  Furthermore, a reasonable person could be 
expected to understand what was needed based upon the post-
adjudicatory notices and process.  Accordingly, the Board 
finds that any error in the notice provided to the veteran on 
his claim for an increased disability rating has not affected 
the essential fairness of the adjudication and was harmless 
error.  

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist includes providing the veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The veteran was afforded VA examinations in 
June 1994, November 1995, February 2005 and May 2007.  
Significantly, the Board observes that he does not report 
that the condition has worsened since he was last examined, 
and thus a remand is not required solely due to the passage 
of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-
83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran.  Additional efforts to assist 
or notify him would serve no useful purpose.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

The veteran's service-connected lumbar spine disability was 
initially evaluated under Diagnostic Code 5293 as 
intervertebral disc syndrome.  During the pendency of the 
veteran's claim, VA twice revised the criteria for diagnosing 
and evaluating diseases and injuries of the spine set forth 
in 38 C.F.R. § 4.71a.  The first revision, effective 
September 23, 2002, amended the criteria for diagnosing and 
evaluating intervertebral disc syndrome under Diagnostic Code 
5293.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The second 
revision, effective September 26, 2003, changed the 
diagnostic codes for spine disorders to 5235 through 5243.  
In addition, spine disorders are now rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  68 
Fed. Reg. 51443 (Aug. 27, 2003).

Prior to September 23, 2002, Diagnostic Code 5293, provided 
for a 10 percent disability rating for mild intervertebral 
disc syndrome, a 20 percent disability rating for moderate 
intervertebral disc syndrome with recurring attacks, a 40 
percent disability rating for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief, and 
a 60 percent disability rating for symptoms analogous to 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurologic findings 
appropriate to the site of the diseased disc.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Criteria in effect prior to September 2003 also provided for 
a 10 percent evaluation for slight limitation of motion of 
the lumbar spine, a 20 percent evaluation for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
evaluation when limitation of motion was severe.  Diagnostic 
Code 5292.  

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002, for rating intervertebral disc 
syndrome provide that preoperative or postoperative 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Thus, intervertebral disc 
syndrome warranted a 10 percent disability rating when there 
were incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months; a 20 percent rating when there were incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
rating when there were incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating when there 
were incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  The revised 
schedule does not provide for an evaluation higher than 60 
percent.  

For purposes of evaluations under Diagnostic Code 5293 
(2003), an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria of the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2) (2003).  In the latter regard, impairment 
of the sciatic nerve is addressed under Diagnostic Code 8520.  
Under this code, in effect throughout the appeal period, 
complete paralysis, where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost is assigned an 80 
percent rating.  Incomplete paralysis that is mild is 
assigned a 10 percent rating.  Moderate incomplete paralysis 
is assigned a 20 percent rating, moderately severe 
incomplete paralysis is assigned a 40 percent rating, and 
severe, incomplete paralysis of the sciatic nerve, with 
marked muscle atrophy is assigned a 60 percent evaluation.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  This amendment to 
38 C.F.R. § 4.71a changed the diagnostic codes for spine 
disorders to 5235 through 5243.  38 C.F.R. § 4.71a (2007).  
Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  At that 
time, VA reiterated the September 2002 changes to Diagnostic 
Code 5293 for intervertebral disc syndrome, although re-
numbered as Diagnostic Code 5243.  The Board notes a 
technical correction was published reinserting the two notes 
to Diagnostic Code 5243 that was inadvertently omitted.  69 
Fed. Reg. 32,449 (June 10, 2004).

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexions are zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2007).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (2007).  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2007).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

The medical evidence of record consists of VA and non-VA 
treatment records and VA examination reports from June 1994, 
November 1995, February 2005 and March 2007.  The evidence 
of record also consists of the veteran's statements and 
testimony at a August 1995 RO hearing.

The Board finds that, prior to the amendments made to the 
relevant criteria effective on September 23, 2002, the 
preponderance of the evidence is against finding that a 
disability rating in excess of 20 is warranted.  The medical 
evidence dated prior to September 23, 2002, shows that the 
veteran had degenerative disc disease of the lumbar spine 
with disc herniation at the L4-L5 level manifested by 
moderate limitation of motion of the lumbar spine (60 
degrees of flexion, 15/30 degrees of extension, 30 degrees 
of lateral flexion bilaterally, and at least 30 degrees of 
lateral rotation bilaterally as shown on VA examination 
reports from June 1994 and November 1995) and subjective 
complaints of radiation of pain down the posterior aspects 
of both lower extremities to the ankles and some objective 
findings of radiculopathy (e.g., positive straight leg 
raises bilaterally on examination in November 1995).    

Thus, the Board finds that the veteran was appropriately 
evaluated under Diagnostic Code 5293 as he had both 
orthopedic and neurologic manifestations of his service-
connected lumbar spine disability.  However, the medical 
evidence fails to establish that the veteran's service-
connected lumbar spine disability was productive of 
recurring attacks of severe intervertebral disc syndrome 
with only intermittent relief.  Rather the medical evidence 
shows the veteran's disability picture more reflects 
moderate intervertebral disc syndrome with recurrent 
attacks.  At a March 1993 visit with his treating private 
orthopedist, the veteran denied any numbness or tingling in 
his lower extremities.  Straight leg raises caused back pain 
bilaterally at 70 degrees, which is within normal limits.  
In April 1993, he complained of pain in his left leg in 
addition to his back, and physical examination revealed mild 
positive straight leg raise test on the left at 60 degrees.   

On follow up with his private orthopedist in March 1994, 
however, there were no signs or symptoms of radiculopathy.  
In addition, on VA examination conducted in June 1994, the 
veteran neither complained of radicular symptoms nor were 
any found on examination.  Range of motion of the lumbar 
spine was only limited on flexion to 60 degrees secondary to 
pain.  The remaining ranges of motion were within normal 
limits.  In May 1995, the veteran had full range of motion 
of his lumbar spine.  

Private treatment records from June 1995 show that the 
veteran complained of low back pain radiating to both ankles 
and decreased sensation in his heels.  It was noted that the 
veteran had begun to work at the post office as a mailman.  
He had limitation of flexion of the lumbar spine and 
positive Lasegue's sign and straight leg raises bilaterally.  
On VA examination in November 1995, the veteran reported 
constant pain in his back with radiation down the posterior 
aspect of both thighs.  He also mentioned having some loss 
of sensation in the heel of the right foot.  Physical 
examination revealed the range of motion of the lumbar spine 
limited to 60 degrees of flexion and 15 degrees of 
extension, but full lateral flexion and lateral rotation.  
There were positive straight leg raises bilaterally at 45 
degrees.  Additional VA and non-VA treatment records through 
September 2002 show the veteran's continued reports of 
chronic low back pain with intermittent episodes of 
radiculopathy in one or both lower extremities.

The Board finds that this evidence, although showing 
recurring attacks, does not show that the veteran's low back 
disability was consistent with severe intervertebral disc 
syndrome.  He had only a moderate degree of limitation of 
motion during that period of time with limitation of flexion 
no more than 60 degrees, limitation of extension to no more 
than 15 degrees and full range of motion on lateral flexion 
and lateral rotation.  In addition, although the veteran 
complained of pain radiating into his lower extremities, 
there is little evidence of any other neurologic 
manifestations such as decreased motor strength, decreased 
or absent ankle jerk, or bowel and/or bladder dysfunction.  
The veteran rarely complained of tingling, numbness or 
weakness in the lower extremities related to his low back 
disability.  Rather his complaints were generally only of 
pain.  

The Board notes that veteran testified at the August 1995 RO 
hearing that he had loss of feeling in his left heel.  
However, this statement is inconsistent with other 
statements made by the veteran and with the objective 
medical findings.  At the November 1995 VA examination, he 
reported the loss of feeling was in his right heel.  
Furthermore, there is no other mention of any loss of 
sensation to either the right or left heel during the course 
of the examination.  

Thus, the Board finds that the preponderance of the evidence 
is against finding a disability rating in excess of 20 
percent is warranted for the period prior to September 23, 
2002, under Diagnostic Code 5293.  As previously noted, 
however, the rating criteria for intervertebral disc 
syndrome were revised effective September 23, 2002, and all 
the criteria for rating spine disorders were revised 
effective September 26, 2003.  The revised criteria now 
require evaluation of intervertebral disc syndrome on the 
basis of incapacitating episodes or on the combined ratings 
of the separate orthopedic and neurologic manifestations.  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
will evaluate the veteran's claim under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations.  However, the amended rating criteria can be 
applied only for periods from and after the effective date of 
the regulatory change.  If revised rating criteria are more 
favorable to the veteran, the revised regulation can only be 
applied to rate the veteran's disability for periods 
following the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.  

As to the criteria for evaluating intervertebral disc 
syndrome effective from September 2002, the Board notes that 
evaluation of the veteran's lumbar spine disability on the 
basis of incapacitating episodes is not warranted because the 
evidence fails to establish that the veteran has 
incapacitating episodes requiring physician's care and 
physician-ordered bed rest.  Thus, the veteran's lumbar spine 
disability will be considered on the basis of the separate 
orthopedic and neurologic manifestations.

Under the criteria in effect from September 23, 2002, to 
September 26, 2003, orthopedic manifestations were evaluated 
under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine.  The Board notes that there is no evidence 
during this period showing range of motion measurements of 
the veteran's lumbar spine, but there is also nothing 
indicating that there was an improvement as well.  Thus, 
through at least September 2002, the veteran did not have 
more than moderate limitation of motion of the lumbar spine, 
warranting a 20 percent evaluation under Diagnostic Code 5292 
in effect throughout the appeal period, and accounting for 
the orthopedic manifestations of the veteran's disability.  

In this regard, the Board has taken into consideration 
whether a higher rating is warranted for additional 
limitation of functioning during flare-ups or repetitive use.  
In evaluating the veteran's disability, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2007); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2007).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2007).  The evidence, 
however, fails to establish that the veteran had additional 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement.  Rather the evidence 
shows that the veteran has limitation of motion mostly due to 
pain on movement.  Thus, the Board has already taken into 
consideration these factors in determining that the veteran's 
lumbar spine disability warrants a 20 percent disability 
rating for limitation of motion of the lumbar spine.

The Board does find, however, that separate 10 percent 
disability ratings are warranted for each lower extremity due 
to mild radiculopathy the veteran experiences.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2007).  A higher disability 
rating is not warranted as the evidence fails to establish 
that the veteran's radiculopathy is of at least moderate 
severity.  As previously discussed, the veteran's main 
complaint over the years has been pain radiating from the 
back and down the posterior lower extremities to the ankles.  
There is no evidence of muscle strength loss or atrophy, foot 
or ankle drop, or loss of bowel or bladder control.  Thus, 
the preponderance of the evidence is against finding that a 
disability rating in excess of 10 percent per lower extremity 
is warranted for the veteran's neurologic manifestations 
(i.e., radiculopathy of the bilateral lower extremities).  

Accordingly, in evaluating under the rating criteria 
effective September 23, 2002, the veteran's service-connected 
lumbar spine disability would be rated as 20 percent for the 
orthopedic manifestations and as 10 percent for the right and 
left lower extremities for the neurologic manifestations.  
When combining these as directed under 38 C.F.R. § 4.25, the 
veteran's combined rating for his service-connected lumbar 
spine disability is 40 percent.  

Proceeding, the Board must consider whether the revised 
rating criteria effective September 26, 2003, provide a basis 
for awarding an increased disability rating.  

VA and non-VA treatment records since September 2003 show 
continued treatment for the veteran's complaints of low back 
pain with radiculopathy in both lower extremities.  An August 
2004 private treatment note indicates that the veteran had a 
lot of pain radiating down the right leg as far as the foot.  
Straight leg raise test was "not too positive" and there 
was no "exquisite tenderness."  The doctor stated that 
severe sciatica was not present.  

In February 2005, the veteran underwent a VA examination at 
which he complained of constant pain in his low back that has 
caused him to significantly limit his activity level.  He 
rated his pain as a constant 7 out of 10.  He reported taking 
multiple medications for pain, including having epidural 
shots in the past without relief.  He was able to work but 
needed to take about four 15 minutes breaks during the day.  
Physical examination revealed the veteran ambulated with a 
stiff walk and wearing a lumbar corset but he did not use any 
assistive devices.  There was straightening of the normal 
lumbar lordosis.  Muscle spasms were not present at rest, but 
were present along the paraspinous muscles following 
repetitive use.  Range of motion of the thoracolumbar spine 
was forward flexion from 0 to 70 degrees with pain from 20 to 
70 degrees, extension from 0 to 20 degrees with pain from 10 
to 20 degrees, lateral flexion from 0 to 15 degrees with pain 
at 15 degrees bilaterally, and lateral rotation from 0 to 20 
degrees with pain at 20 degrees bilaterally.  Following 
repetitive use, there was no further loss of motion due to 
pain, weakness, fatigue or incoordination.  Neurological 
examination revealed sensation to be intact to light touch 
throughout except for a numbness along the plantar surface of 
both feet.  Deep tendon reflexes were +2 bilaterally.  Motor 
strength was 5/5 throughout.

The veteran was provided another VA examination in March 
2007, at which he again complained of constant pain in his 
low back, describe as sharp and going down the legs to both 
ankles.  He referred that the pain goes down his back to his 
ankles and he pointed to the L4, L5 and S1 distribution to 
his feet.  The intensity of his pain on sitting was reported 
as 4 out of 10 and functional loss due to the pain of 30 
percent.  He referred that, if he lifts something heavy, his 
pain will increase to 9 out of 10, is sharp, and results in a 
functional loss of 80 percent.  He denied missing any work 
because he is able to work around his disability and his boss 
helps him with tasks he cannot perform.  On examination, his 
posture and the curvature of his spine was normal.  There was 
tenderness over the lower lumbosacral spine with guarding and 
spasms present.  Range of motion of the thoracolumbar spine 
was forward flexion from 0 to 70 degrees, extension from 0 to 
30 degrees, left lateral flexion from 0 to 30 degrees, right 
lateral flexion from 0 to 20 degrees, and lateral rotation 
from 0 to 30 degrees.  There was pain throughout all ranges 
of motion only relieved at 0 degrees.  Neurological 
examination revealed decreased light touch, painful touch and 
monofilament over the L4, L5 and S1 areas.  Deep tendon 
reflexes were 3+ on the right and 2+ on the left.  Straight 
leg raises were 70 degrees on the right and 50 degrees on the 
left.  No atrophy of the thighs was noted.  

Based upon this evidence, under the current rating criteria, 
since it contemplates pain, the veteran's orthopedic 
manifestations would be not provide for a disability rating 
in excess of 20 percent as the veteran does not have 
limitation of flexion of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Under the old 
rating criteria, however, the Board finds that the medical 
evidence establishes entitlement to a disability rating for 
the orthopedic manifestations of the veteran's lumbar spine 
disability of 40 percent under Diagnostic Code 5292 for 
severe limitation of the lumbar spine as of February 16, 
2005, as the VA examination conducted on that date shows that 
the veteran's range of motion of the lumbar spine was 
severely limited secondary to pain.   Flexion of the lumbar 
spine was limited  to 20 due to pain, extension to 10 degrees 
due to pain, lateral flexion 15 degrees due to pain 
bilaterally, and lateral rotation to 20 degrees due to pain 
bilaterally.  Following repetitive use, however, there was no 
further loss of motion due to pain, weakness, fatigue or 
incoordination.  Thus the Board finds that the veteran's 
disability picture more nearly approximates the criteria for 
a 40 percent disability rating under Diagnostic Code 5292 
after considering the veteran's functional loss due to pain 
on motion.

The Board finds, however, that a 40 disability rating is not 
warranted for the orthopedic manifestations of the veteran's 
lumbar spine disability prior to February 16, 2005, because 
the evidence of record fails to establish an increase in the 
severity of the veteran's lumbar spine disability.  The 
relevant medical evidence is silent for any range of motion 
measurements of the veteran's lumbar spine.  Rather, private 
treatment records merely show continuing treatment with 
complaints of pain and objective findings of the veteran 
being "still tender" in the lumbar area.   Thus, there is 
no medical evidence to warrant finding that the veteran's 
lumbar spine disability was productive of more than moderate 
limitation of motion of the lumbar spine, which is evaluated 
as 20 percent disabling under Diagnostic Code 5292.  

A higher disability rating is not warranted under either the 
old or new rating criteria on the basis of ankylosis of the 
spine as the evidence fails to establish the veteran's spine 
is ankylosed.  At the last VA examination in March 2007, the 
veteran was able to move his spine in all directions, albeit 
with pain.  Thus, a higher disability rating is not warranted 
for the orthopedic manifestations of the veteran's lumbar 
spine disability.

As for the veteran's neurologic manifestations, since the 
rating criteria has not changed, the 10 percent previously 
awarded is continued as the medical evidence still fails to 
establish that there is more than mild incomplete paralysis 
of the sciatic nerve in either lower extremity.  In fact, the 
August 2004 treatment note indicates the veteran's sciatica 
was not too severe, and that was during a flare-up and only 
related to the right lower extremity.  The veteran only had a 
slightly positive straight leg raise on the right with a 
little tenderness.  Furthermore, although the evidence now 
shows that the veteran has decreased sensation at the L4, L5 
and S1 areas, it fails to show that this has caused loss of 
muscle strength or atrophy of the lower extremities, foot or 
ankle drop, or loss of bowel or bladder control.  Thus, the 
Board finds that the preponderance of the evidence is against 
finding that a disability rating in excess of 10 percent is 
warranted for radiculopathy as applied to each lower 
extremity separately.

Accordingly, the Board finds that, as of February 16, 2005, 
the veteran's service-connected lumbar spine disability 
warrants a 40 percent disability rating for the orthopedic 
manifestations and 10 percent disability ratings for the 
right and left lower extremities for the neurologic 
manifestations.  When combining these as directed under 
38 C.F.R. § 4.25, the veteran's combined rating for his 
service-connected lumbar spine disability is 50 percent.  

Finally, the Board notes that it has considered whether 
higher disability rating is warranted under the rating 
criteria in effect prior to September 23, 2002, under 
Diagnostic Code 5293, as it is the only applicable rating 
criteria that provides for a higher disability rating.  This 
Diagnostic Code provides a 60 percent disability rating for 
pronounced intervertebral disc syndrome.  After considering 
all the evidence, however, the Board finds that the 
preponderance of the evidence is against finding that a 60 
percent disability rating under Diagnostic Code 5293 (pre-
September 23, 2002).  

The medical evidence of record shows that the veteran's 
complaints about his lumbar spine disability with associated 
bilateral lower extremity radiculopathy consist mostly of 
pain in the back and lower extremities.  More recently, 
objective evidence of loss of sensation in the lower 
extremities is also seen.  However, there is no evidence of 
neurologic symptoms such as foot drop, loss of active 
movement of the muscles below the knee, weakened flexion of 
the knee or loss of bowel or bladder control.  Thus, although 
the veteran's lumbar spine disability has worsened (as 
determined above), his neurologic symptoms continue to be 
mild in nature.  Therefore, the veteran's disability picture 
is not consistent with the criteria for a 60 percent 
disability rating under Diagnostic Code 5293 (pre-September 
23, 2002).  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against finding that a 
disability rating in excess of 20 percent is warranted prior 
to September 23, 2002.  However, as of September 23, 2002, 
separate disability ratings are warranted for the veteran's 
orthopedic and neurologic manifestations, which would provide 
him with a combined disability rating of 40 percent (20 
percent for limitation of motion of the lumbar spine, 10 
percent for right lower extremity radiculopathy, and 10 for 
left lower extremity radiculopathy).  Furthermore, as the 
medical evidence as of February 16, 2005, indicates an 
increase in severity of the orthopedic manifestations of the 
veteran's lumbar spine disability, a combined disability 
rating of 50 percent (40 percent for limitation of motion of 
the lumbar spine, 10 percent for right lower extremity 
radiculopathy, and 10 for left lower extremity radiculopathy) 
is warranted as of that date.

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1) (2007); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The evidence shows the veteran is able to be 
employed with only minor accommodations for his disability.  
Neither does the evidence show that the veteran has had 
frequent periods of hospitalization that has interfered with 
his employment or daily life.  In fact, the veteran has 
refused to have surgery for his lumbar spine disability.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).   
Thus the Board finds that the preponderance of the evidence 
is against referral of the veteran's claim for extraschedular 
consideration.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected lumbar spine disability prior to 
September 23, 2002, is denied.

Entitlement to a disability rating in excess of 20 percent 
for the orthopedic manifestations of the service-connected 
lumbar spine disability is denied prior to February 16, 2005.

Entitlement to a disability rating of 40 percent for the 
orthopedic manifestations of the service-connected lumbar 
spine disability is granted as of February 16, 2005, subject 
to controlling regulations governing the payment of monetary 
benefits.

Entitlement to a separate 10 percent disability rating for 
radiculopathy of the left lower extremity is granted as of 
September 23, 2002, subject to controlling regulations 
governing the payment of monetary benefits.

Entitlement to a separate 10 percent disability rating for 
radiculopathy of the right lower extremity is granted as of 
September 23, 2002, subject to controlling regulations 
governing the payment of monetary benefits.





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


